Citation Nr: 1453450	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2013 rating decision granted service connection for degenerative disc disease of the lumbar spine, and increased the Veteran's rating for service-connected peripheral neuropathy and lumbar radiculopathy of the right lower extremity to 60 percent.  The most recent VA examination of record is the April 2013 spine examination, which does not contain an opinion as to whether the Veteran's service-connected disabilities prevent the Veteran from obtaining substantially gainful employment.  Although the January 2011 VA examiner opined that the Veteran's back disability did not prevent sedentary employment, in spite of the fact that the Veteran was not service-connected for a back disability at that time, 
the examiner does not appear to have fully considered the Veteran's neuropathy of the right lower extremity, as the examination report indicated that diagnostic and clinical tests had not been completed at the time the report was issued.  Moreover, the examiner does not discuss the specific effects of the Veteran's neuropathy on his employment, which is of particular importance because in his Form 9 appeal the Veteran stated that his neuropathy keeps him from sitting for long periods of time.  
As the January 2011 examination has not fully considered the neuropathy and lumbar radiculopathy of the right lower extremity, which is now the most severely rated of the Veteran's service-connected disabilities, a new examination should be conducted upon remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The claims folder should also be updated to include VA treatment records compiled since July 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Kansas City, Missouri, and all associated outpatient clinics from July 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination in connection with his claim for a TDIU.  The claims folder must be reviewed in conjunction with the examination.  All appropriate testing must be performed.   

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, considered in combination, results in functional impairment which precludes his ability to obtain or retain substantially gainful employment consistent with his educational and occupational history, without regard to his age or nonservice-connected disabilities.  

The examiner is informed that the Veteran is currently service-connected for peripheral neuropathy and lumbar radiculopathy of the right lower extremity with muscle atrophy; residuals of a compound fracture of the right tibia and fibula with shortening; type II diabetes mellitus; peripheral neuropathy and lumbar radiculopathy of the left lower extremity; degenerative disc disease of the lumbar spine; a scar on the left calf; and erectile dysfunction.  

A full and complete rationale for any opinion expressed is required.    

3.  After completing the above development, re-adjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

